Dear Mr. Breaux:
Your request for an Attorney General opinion was forwarded to me for research and reply. As I understand your question, you want to know whether an amendment to an ordinance voted on by two of the five members of the Board of Alderman present at a regular meeting is valid.
As you pointed out the Town of Baldwin is a Lawrason Act municipality. As such the town has to follow the procedures governing the enactment of ordinances pursuant to the provisions set forth in LSA-R.S. 33:405(A) which provide in pertinent part:
 A. (1) Any law enacted by the board of alderman shall be by ordinance . . . No ordinance shall be adopted except by the affirmative vote of a majority of the members of the board."
Although five members of the board were present at its regular meeting, only two members voted in favor of the amendment. Three members of your board must vote in favor of an amendment in order to effectuate its passage. A two-to-five vote is not sufficient to amend a valid ordinance, and the amendment fails for lack of a majority vote. Thus, an ordinance enacted in contravention of the voting formalities required by LSA-R.S. 33:405(A) is invalid and unenforceable.
Therefore, it is the opinion of this office that the Board of Alderman should reintroduce the amendment in accordance with the above statutory requirement to make it valid and enforceable. *Page 2 
We hope this opinion has sufficiently addressed your concerns. If our office may be of further assistance, please do not hesitate to contact us.
  Sincerely,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  By: ____________________
  CHARLENE PATTERSON
  Assistant Attorney General